DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 147.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because there appears to be a verb needed between “The system” and “a user interface” in line 2.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 4, Line 4:  The term “United State” should be plural.
Paragraph 8, Line 1:  The verb “want” should be plural.
Paragraph 87, Line 1:  There are no closing quotations to match the opening ones in this line.
Paragraph 93, Line 2:  The word “In” should be replaced with –It--.
Paragraph 97, Line 6:  A comma is needed between the words “arm” and “wrist”.
Paragraph 98, Line 3:  A comma is needed between the words “detect” and “record”.
Paragraph 100, Lines 1, 2, 4, and elsewhere:  The antenna is numbered –24—in the specification.
Paragraph 100, Line 3; Paragraph 101, Line 1 and elsewhere:  The transceiver is numbered –22—in the specification.
Paragraph 122, Line 6:  Some type of punctuation such as a colon is needed after the phrase “can be provided”.
Paragraph 128, Line 8:  The word “though” should be replaced with –through--.
Paragraph 137, Line 5:  See the informalities above regarding the numbering of the transceiver and the antenna.
Paragraph 146, Line 3:  The verb “engage” should be plural to agree with the singular subject “worker”.
Paragraph 147, Line 7:  A word is needed between “be provided” and “safety device”.
Paragraph 182, Line 4:  There is an extra space in the word –layout--.
Paragraph 235, Line 11:  The phrase “remains in the locked state” appears extraneous.
Paragraph 248, Line 12:  A word is needed in the phrase “contagions other workers”.
Paragraph 257, Line 5:  The word “an” should be replaced with the article –a--.
Paragraph 270, Line 5:  A word is needed in “to determine identify”.
Paragraph 273, Lines 1-2:  The word “a” before “one or more” is not needed.
Paragraph 273, Line 6:  “are risk having bene”?
Paragraph 279, Line 5:  An article –an-- is needed before “area”.
Paragraph 285, Lines 1-2:  A word –to—is needed between “configured” and “identify”
Paragraph 286, Line 6:  The word “a” before “high levels” is not needed.
Paragraph 295, Line 9:  There is no closing parenthesis to match the opening one in this line.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  The word “Wherein” in line 3 of claim 15 should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heller [US 2013/0116591].
For claim 1, the safety and health monitoring system (Title: health credentialing) taught by Heller includes the following claimed subject matter, as noted, 1) the claimed user interface is met by the camera (No. 50), wherein the user interface is configured and arranged to obtain a personal identifier from a worker (Paragraph 33: camera 50 sends facial recognition image data to a server 40 that has a database including facial recognition data for persons that might be allowed access), 2) the claimed set of sensors is met by the heat sensor (No. 30) including one or more biometric sensors (Paragraph 34: receive thermal radiation from selected areas of the face), 3) the claimed data processing system is met by the server (No. 40) that is communicatively connected to the set of sensors and the user interface (Fig. 1), and wherein the data processing system is configured and arranged to, in response to the user interface obtaining the personal identifier (facial image) of the worker, determine the identity of the worker using the personal identifier (Paragraph 41: facial data captured and analyzed to identify the person), receive a temperature a temperature measurement of the worker taken by the one or more biometric sensors (Paragraph 41: infrared 
For claim 2, the alert message of Heller is sent to a manager (Paragraph 36: the alert may be transmitted to appropriate parties wirelessly or by other means).
For claim 3, one configuration used by the Heller reference (Paragraph 24) is to determine whether a person has febrile condition by accumulating a database of that specific person’s temperature over a period of time and to detect an “upward excursion” from that base core body temperature (TC).
For claim 4, the Heller reference also details (Paragraph 25) a local or remote memory having a database having separate files for each person.  Each file contains information about the person’s identity including facial recognition data.  Also, the file may include temperature data such as previous temperature readings and the time at which these temperatures were taken, along with the ambient temperature at the time of the reading.  The information from a scan are processed to determine whether the person has a fever.
For claims 5 and 6, the biometric sensor of Heller is an infrared temperature sensor (No. 310; Paragraph 38: infrared sensor 310 may scan to find temperature).
For claim 7, Figure 3B of Heller depicts the infrared sensor (No. 310) in electronic communication with a processor (tablet computer No. 320).
For claim 9, the user interface (camera 50) of Heller is a touchless interface as the person merely needs to stand in front of the camera.
For claim 10, the camera (No. 50) of Heller sends facial recognition image data to a server (No. 40) that has a database (No. 42) including facial recognition data (Paragraph 33).
For claim 13, the method for monitoring worker health (Title: health credentialing) taught by Heller includes the following claimed steps, as noted, 1) the claimed providing a user interface is achieved using the camera (No. 50), wherein the user interface is configured and arranged to 2) obtain a personal identifier from a worker (Paragraph 33: camera 50 sends facial recognition image data to a server 40 that has a database 42 including facial recognition data for persons that might be allowed access) via the user interface, 3) determining the identity of the worker is read on the specification (Paragraph 41) wherein facial data is captured and analyzed to identify the person, 4) the claimed obtaining a temperature measurement is achieved using the heat sensor (No. 30; Paragraph 34: receive thermal radiation from selected areas of the face), 5) the claimed determining if the worker is in normal health based at least in part on the temperature measurement (Paragraph 41: the sensed temperature may be used to detect a febrile condition), and 6) in response to determining that the worker is not in normal health, perform one or more of a set of actions including generating an alert message (Paragraph 36: the system provides an alert when a febrile condition is detected; this alert may be audible, visual, or both).
For claim 14, the alert message of Heller is sent to a manager (Paragraph 36: the alert may be transmitted to appropriate parties wirelessly or by other means).
For claim 15, one configuration used by the Heller reference (Paragraph 24) is to determine whether a person has febrile condition by accumulating a database of that specific person’s temperature over a period of time and to detect an “upward excursion” from that base core body temperature (TC).
For claim 16, the Heller reference also details (Paragraph 25) a local or remote memory having a database having separate files for each person.  Each file contains information about the person’s identity including facial recognition data.  Also, the file may include temperature data such as previous temperature readings and the time at which these temperatures were taken, along with the ambient temperature at the time of the reading.  The information from a scan are processed to determine whether the person has a fever.
For claim 17, the biometric sensor of Heller is an infrared temperature sensor (No. 310; Paragraph 38: infrared sensor 310 may scan to find temperature).
For claim 19, the user interface (camera 50) of Heller is a touchless interface as the person merely needs to stand in front of the camera.
For claim 20, the camera (No. 50) of Heller sends facial recognition image data to a server (No. 40) that has a database (No. 42) including facial recognition data (Paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Heller [US 2012/0319847].
For claim 8, the abstract of the Heller ‘591 reference does mention health credentialing of individuals seeking entry to a facility requiring said credentialing for access.  However, the reference does not explicitly state that a worker is permitted access to one or more company resources, clocking the worker into a time keeping system, or allocating a personal safety device to a worker.
The Heller ‘847 reference depicts one logical application of the technology introduced by Heller ‘591.  Figure 7 of Heller ‘847 depicts an exemplary system (No. 700) for screening and identifying persons with a febrile condition that is also preferably located at a “gateway” (Paragraph 42) to a protected area in which sick people must be identified or from which they must be excluded, or even to which they may be allowed access subject to restrictions.  The system, like the primary reference, also includes a station (No. 710) having a detector-transmitter (No. 720) that may be used to identify a unique individual using a card reader, bar code scanner, or an optical scanner.  Furthermore, the system also includes a temperature reader (No. 740) with built-in temperature data transmission capability using an infrared sensor.  The server (No. 
The Heller ‘847 operates (Paragraph 43) by checking the identification of the person requiring entry and checks this information against a database.  The person is then required to be scanned for temperature.  If a fever is detected, an alarm is generated to notify responsible parties and the person with the fever may have their access restricted, allowed, or denied based on their condition.
The secondary reference taught by Heller merely uses the apparatus introduced by the primary reference and uses it in one logical application.  In addition to alerting personnel regarding a potential contagion, the person who is feverish would not be allowed within a facility, thereby insuring that whatever sickness they have is not spread to others.  And this would prevent unneeded sickness and spread of disease in the facility.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restrict access to a facility using the system of Heller ‘591 for the purpose of using a reliable and effective temperature sensor to prevent the spread of a possible contagion or disease in a facility, thereby insuring the health and safety of employees within said facility.
For claim 18, the Abstract of the Heller ‘591 reference does mention health credentialing of individuals seeking entry to a facility requiring said credentialing for access.  However, the reference does not explicitly state that a worker is permitted access to one or more company resources or clocking the worker into a time keeping system.

For claim 23, the method for monitoring worker health (Title: health credentialing) taught by Heller includes the following claimed steps, as noted, 1) the claimed providing a user interface is achieved using the camera (No. 50), wherein the user interface is configured and arranged to 2) obtain a personal identifier from a worker (Paragraph 33: camera 50 sends facial recognition image data to a server 40 that has a database 42 including facial recognition data for persons that might be allowed access) via the user interface, 3) determining the identity of the worker is read on the specification (Paragraph 41) wherein facial data is captured and analyzed to identify the person, 4) the claimed obtaining a temperature measurement is achieved using the heat sensor (No. 30; Paragraph 34: receive thermal radiation from selected areas of the face), 5) the claimed determining if the worker is in normal health based on a comparison of the one or more biometric measurements to one or more thresholds (one configuration used by the Heller reference (Paragraph 24) is to determine whether a person has febrile condition by accumulating a database of that specific person’s temperature over a period of time and to detect an “upward excursion” from that base core body temperature).  However, the user interface of Heller does not clock in or clock out of a time keeping system.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 8 above.
The Examiner does recognize and concede that neither Heller reference uses the term “clocking in” or “clocking out”; however, both references do use time 
Furthermore, the Heller ‘847 reference also states (Paragraph 42) that the server (No. 750) has the database (No. 755) for compiling data about each of the individuals that are allowed access to the protected area, including identities, their temperatures, and also respective scanning times for entry times at the facility.  This use of an “entry time” to access a facility is similar in form and function to the “clocking in” mentioned in the claim, as this scanning at a particular time is recorded when the individual tries to access said facility.  The same result is accomplished regardless of what it is called; that is, recording the entry time to a facility is nearly the same thing as “clocking in” mentioned by the applicant.  Therefore, this scanning with entry time recording is considered an obvious variation on the claimed subject matter as no new or unexpected result is performed or produced while performing similar subject matter as the claim.
For claim 24, the individual of Heller ‘847 may have their access allowed (Paragraph 43) depending on their temperature condition.
For claim 25, the Heller ‘591 reference also details (Paragraph 25) a local or remote memory having a database having separate files for each person.  Each file contains information about the person’s identity including facial recognition data.  Also, 
For claim 26, the Heller ‘847 reference details (Paragraph 43) both an alarm if a febrile condition is detected as well as restricting access to a facility.
For claim 27, the biometric sensor of Heller ‘591 is an infrared temperature sensor (No. 310; Paragraph 38: infrared sensor 310 may scan to find temperature).
For claim 28, the user interface (camera 50) of Heller ‘591 is a touchless interface as the person merely needs to stand in front of the camera.
For claim 29, the camera (No. 50) of Heller ‘591 sends facial recognition image data to a server (No. 40) that has a database (No. 42) including facial recognition data (Paragraph 33).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Schumacher [U.S. 8,698,100].
For claim 11, the Heller reference does not mention a cleaning system connected to the user interface that is configured and arranged to disinfect the user interface.
Doorknobs, automatic teller machines, elevator buttons and control panels provide points of contact for large groups of people and can be involved in the spread of communicable germs.  In an office environment, germs communicated through points of contact can lead to sick employees and lost productivity, as mentioned in the Schumacher reference (Col. 1, Lns. 16-24).  This is why the Schumacher reference 
The obvious advantage of the Schumacher reference is to significantly reduce the effect of germs spread through points of contact by sterilizing or sanitizing the surface of the point of contact periodically (Col. 1, Lns. 26-29).  And the Heller reference includes a user interface that may be used by a large group of people.  Furthermore, even though Heller uses a touchless interface having a camera, other means of identification may be used, such as an RFID reader, bar code scanner, etc. (Paragraph 39).  Moreover, the Heller reference may be used at a point of entry wherein many people would have to enter a doorway or portal for entry, leaving potential germs and bacteria.  And some type of disinfectant would be beneficial from preventing the spread of said germs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning system similar to that of Schumacher near the interface of Heller for the purpose of reducing the effect of germs through possible points of contact of the user interface.
For claim 21, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 11 above.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Fuerst et al [US 2006/0036619].
For claim 12, the Heller reference does not mention performing contact tracing of the worker to identify other workers whom the worker has had recent contact.
The concept of contact tracing is not new in the prior art, and has also been applied in order to prevent disease outbreaks.  The method for accessing and analyzing medically related information from multiple sources taught by Fuerst derives illness probability of any selected person from a database.  The information can be gathered using a variety of sources (Paragraph 2), including clients, consumers, sensors, medical devices, medical institutions, and governmental agencies.  The Fuerst invention assists its users in identifying the nature and location of a suspected attack or outbreak.  The information gathered can be combined with GPS systems (Paragraph 95) to transmit the data to a central command or control center where it is aggregated and then alerts and notices may be generated based on analytic tools such as contract tracing engines.  The alerts may be fed back as responses to individual patients, their healthcare providers, or to designated public health authorities.  Furthermore, the contact tracing engine can refine probabilities (Paragraph 118) such as the nature of the contact (i.e., spouse, co-worker) and length of contact.
The Fuerst reference presents a highly detailed method to detect contact tracing based on information gathered from a plurality of sources, including sensors (Paragraph 44).  The obvious advantage of the Fuerst reference is to prevent a large outbreak of disease or to prevent an emergency condition from going widespread.  And the Heller reference also includes sensors to detect a feverish condition in an individual in order to 
For claim 22, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 12 above.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Heller [US 2012/0319847] in view of Soto et al [U.S. 10,806,404].
For claim 30, the method for monitoring worker health (Abstract: estimating a core body temperature) taught by Heller includes the following claimed steps, as noted, 1) the claimed providing a base station is achieved using the station (No. 710) having a user interface (detector-transmitter No. 720), 2) the claimed obtaining a personal identifier from a worker is achieved using said detector-transmitter (Paragraph 43: a person requiring ingress to the area presents a form of identification readable by the detector-transmitter), 3) the claimed allocating a wearable device to the worker is achieved using the wrist monitor (No. 100), wherein the wearable device includes a biometric sensor (heat trap No. 120), 4) the claimed associating the wearable device with the person identifier is read on the specification (Paragraph 40) wherein a database is organized by the unique identity of the sensor paired to a unique identity of the person, 5) the claimed obtaining biometric measurement data of the worker is achieved using said wrist monitor measuring core body temperature (Paragraph 25: TC), and 6) 
Using more than one biometric sensor in a wearable device has been used in the prior art.  The system taught by Soto includes physiological sensors that may be utilized to obtain physiological data for a user to predict a user’s outcome to a medical intervention.  In one embodiment, a smartwatch (No. 122B) is provided with sensors that can detect heart rate, blood oxygen levels, glucose measuring sensor, or MCT sensors to detect heart arrythmias (Col. 7, Lns. 49-53).  This data is then compared to thresholds in order to predict a user outcome to a medical intervention and health-related events.  An expert description or proactive recommendation can then be made in the form of a risk assessment.
The Soto reference is plain evidence that more than one sensing device can be used to gather medical information from a user having a wearable device.  The device of Heller is not limited to just a temperature sensor.  More information means a more reliable decision or recommendation can be made regarding the action; and more information stored in the database would result in a more informed population if an unwell person were discovered in the Heller reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of biometric sensors in the system of Heller for the purpose of gathering more information regarding the state of an employee thereby better informing decision makers as to the nature of the employee and their condition.
For claim 31, the Heller reference also details (Paragraph 25) a local or remote memory having a database having separate files for each person.  Each file may include temperature data such as previous temperature readings and the time at which these temperatures were taken, along with the ambient temperature at the time of the reading.  The information from a scan are processed to determine whether the person has a fever.
For claim 32, one configuration used by the Heller reference (Paragraph 24) is to determine whether a person has febrile condition by accumulating a database of that specific person’s temperature over a period of time and to detect a deviation (upward excursion) from that base core body temperature (TC).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hart et al [US 2007/0213877] provides control for the access to a building with a hand cleaning apparatus.
Jobin et al [U.S. 9,792,798] obtains biometric data from sensors.
Boss et al [US 2018/0052970] identifies an individual exposed to illness by tracking interactions.
Bangera et al [U.S. 10,783,989] evaluates the overall health of a worker as part of a check-in process.
Singh et al [U.S. 10,909,835] uses thermal imaging cameras for measuring temperatures.
Wade et al [U.S. 11,113,942] monitors and collects data regarding person health.
Kocher et al [U.S. 11,170,894] checks the identity and health of persons seeking access to a facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





JAT
12/7/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687